DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-14 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "first and nth input features" in line 11.  There is insufficient antecedent basis for this limitation in the claim, because the previous references to the input features sets indicated “first to fourth” not an nth.  Claims 7-14 are indefinite due to dependence on claims 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kersh et al. (US Pub. No. 2017/0046101), hereinafter referred to as Kersh.
Referring to claim 23, Kersh discloses a computation device comprising: a buffer memory (input buffers 160, fig. 1) comprising at least first and second memories (FIFOs 220-223, fig. 2), and configured to store App. No.: 16/598,761first and second input feature sets each including at least two features in the first and second memories, and configured to store a first feature of the first input feature into the first memory, store a second feature of the first input feature set into the second memory, store a first feature of the second input feature set into the second memory, and store a second feature of the second input feature set into the first memory (first set of pixels…stored in a first FIFO…a second set of pixels is stored in a second input FIFO buffer, [0042-0043]; fig. 5, FIFOs 530, 531, 532, 533 each storing ‘0’, ‘1’, ‘2’, ‘3’ and ‘4’, ‘5’, ‘6’, ‘7’ respectively); and a computation unit (Image Signal Processor 270, fig. 2) configured to receive the first input features of the first and second input feature sets from the first and second memories during a first read operation, receive the second features of the first and second input feature sets from the first and second memories during a second read operation (fig. 5, 570 read out of 540 and output as 582), and perform computations operations on the first and second input feature sets (image processing functions; [0035]).
As to claim 24, Kersh discloses the first input feature set further includes a third feature and the second input feature set further includes a third feature, and wherein the buffer size of the subset is four pixels of data, that is pixels 0, 4, 8, and 12 form a first subset that is stored in the first FIFO 530 before proceeding to the second FIFO 531. The second FIFO 531 will store another N pixels (as shown, four pixels) numbered 1, 5, 9, 13. After storing the four pixels in the second FIFO 531, the de-multiplexer 520 is reconfigured to send pixel data to the third FIFO 532, where a third subset of pixel data will be stored, and then a fourth subset of pixel data will be stored in the fourth FIFO 533. After storing a subset of the pixel data in each of the input FIFOs 530-533, the de-multiplexer will be reconfigured to store an additional subset of pixels in the first FIFO 530, as shown, the pixels numbered 12, 16, 20, and 24; [0048]).  

As to claim 25, Kersh discloses the first and second memories outputs the first features of the first and second input feature sets during the first read operation, outputs the second features of the first and second input feature sets during the second read operation, and output the third features of the first and second input features during a third read operation (Once pixel data has been stored in the RAM, the pixel data can be output from the RAM and stored in two or more output FIFOs 560-563. As shown in FIG. 5, the pixel data (0, 1, 2, 3) stored at memory address 0000 is stored in the first output FIFO 560, as indicated by the first arrow 570. After outputting the pixel data from the first memory address 0000, the memory address is incremented to address 0001 and a next set of four pixels (4, 5, 6, 7) are stored in the second output FIFO 561. Then, the memory address is incremented to address 0002 and a third set of pixels are stored in a third output FIFO, as indicated by the second arrow 572; [0050]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kersh in view of Khan et al. (US Pub. No. 2019/0377705), hereinafter referred to as Khan.
Referring to claim 1, Kersh discloses a computation device (fig. 1) comprising: a buffer memory (input buffers 160, fig. 1) comprising first to nth memories (FIFOs 220-223, fig. 2) and configured to store first to nth input feature sets each including a plurality of features in the first to nth memories, and divisionally store the plurality of features of one input feature set into the first to nth memories (first set of pixels…stored in a first FIFO…a second set of pixels is stored in a second input FIFO buffer; [0042-0043]), wherein features having the same turn in the first to nth input feature sets are stored one by one in the first to nth memories (fig. 5, FIFOs 530, 531, 532, 533 each storing ‘0’, ‘1’, ‘2’, ‘3’ respectively), where n is an integer equal to or larger than two (fig. 2 and 5 demonstrate n>=2); and a computation unit (Image Signal Processor 270, fig. 2) configured to receive the features having the same turn in the first to nth input feature sets from the first to nth memories during a single read operation (fig. 5, 570 read out of 540 and output as 582), and perform computation operations on the first and nth input feature sets (image processing functions; [0035]).

However, in a similar endeavor of image processing, Khan teaches first to nth computation circuits, each of the first to nth computation circuits is coupled to the first to nth memories (fig. 2, stencil processors 202_1 to 202_N, line buffer 205_1 to 205_N, [0030-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kersh and Khan before him or her, to modify the image processing system of Kersh to include the multiple processing unit architecture of Khan because the simultaneous processing would increase the efficiency of image processing execution.
The suggestion/motivation for doing so would have been to provide simultaneous and efficient data processing (Khan: [0027], [0074]).
Therefore, it would have been obvious to combine Kersh and Khan to obtain the invention as specified in the instant claim.

As to claim 2, Kersh discloses the buffer memory stores a first feature among the plurality of features of a kth input feature set in a kth memory, where k is an integer between 1 and n (fig. 2 and 5 demonstrate a kth memory, k being an integer between 1 and n; all of the input FIFOs…have had a set of data stored in them, [0044]).

fig. 5, FIFO 533 storing ‘3’).

As to claim 4, Kersh discloses the buffer memory stores first to Ith features of the first input feature set in the first to Ith memories, respectively, at the same time, where I is an integer between 2 and n (fig. 5, FIFOs 530, 531, 532, 533 each storing ‘0’, ‘1’, ‘2’, ‘3’ respectively).

As to claim 5, Kersh discloses the s buffer memory outputs the features having the same turn in the first to nth input feature sets at the same time, during a single read operation (fig. 5, 570 read out of 540 and output as 582).

Referring to claim 6, Kersh discloses a computation device comprising: a buffer memory (input buffers 160, fig. 1) comprising first to fourth memories (FIFOs 220-223, fig. 2), and configured to store first to fourth input feature sets each having at least first to fourth features in the first to fourth memories (first set of pixels…stored in a first FIFO…a second set of pixels is stored in a second input FIFO buffer; [0042-0043]), and divide and store first to fourth features of one input feature set in the first to fourth memories, wherein features having the same turn in is the first to fourth input feature sets are divided and stored in the first to fourth memories so as not to overlap one another (fig. 5, FIFOs 530, 531, 532, 533 each storing ‘0’, ‘1’, ‘2’, ‘3’ respectively); and a computation unit (Image Signal Processor 270, fig. 2) configured to receive the features having the same turn in the first to fourth input feature sets from the first to fig. 5, 570 read out of 540 and output as 582), and perform computation operations on the first and nth input feature sets (image processing functions; [0035]).
While Kersh teaches the computation unit coupled to the first to fourth memories, Kersh does not appear to explicit disclose the computation unit “comprising first to fourth computation circuits, each of the first to fourth computation circuits is coupled to the first to fourth memory.”
However, in a similar endeavor of image processing, Khan teaches first to fourth computation circuits, each of the first to fourth computation circuits is coupled to the first to fourth memory (fig. 2, stencil processors 202_1 to 202_N, line buffer 205_1 to 205_N, [0030-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kersh and Khan before him or her, to modify the image processing system of Kersh to include the multiple processing unit architecture of Khan because the simultaneous processing would increase the efficiency of image processing execution.
The suggestion/motivation for doing so would have been to provide simultaneous and efficient data processing (Khan: [0027], [0074]).
Therefore, it would have been obvious to combine Kersh and Khan to obtain the invention as specified in the instant claim.

fig. 5, FIFOs 530, 531, 532, 533 each storing ‘0’, ‘1’, ‘2’, ‘3’ respectively).

As to claim 8, Kersh discloses the first feature of the second input feature set is stored in a second storage region of the second memory, the second feature of the second input feature set is stored in a second storage region of the third memory, the third feature of the second input feature set is stored in a second storage region of the fourth memory, and the fourth feature of the second input feature set is stored in a second storage region of the first memory (fig. 5, FIFOs 530, 531, 532, 533 each storing ‘4’, ‘5’, ‘6’, ‘7’ respectively).

As to claim 9, Kersh discloses the first feature of the third input feature set is stored in a third storage region of the third memory, the second feature of the third input feature set is stored in a third storage region of the fourth memory, the third feature of the third input feature set is stored in a third storage region of the first memory, and the fourth feature of the third input feature set is stored in a third storage region of the second memory (fig. 5, FIFOs 530, 531, 532, 533 each storing ‘8’, ‘9’, ‘10’, ‘11’ respectively).

fig. 5, FIFOs 530, 531, 532, 533 each storing ‘12’, ‘13’, ‘14’, ‘15’ respectively).

As to claim 11, Kersh discloses in the buffer memory outputs the first features of the first to fourth input feature sets at the same time, during a first read operation (fig. 5, ADDR 0000 read out of 540 and output from 560 through 575).

As to claim 12, Kersh discloses the buffer memory outputs the second features of the first to fourth is input feature sets at the same time, during a second read operation (fig. 5, ADDR 0001 read out of 540 and output from 561 through 575).

As to claim 13, Kersh discloses the buffer memory outputs the third features of the first to fourth input feature sets at the same time, during a third read operation (fig. 5, ADDR 0002 read out of 540 and output from 562 through 575).

As to claim 14, Kersh discloses the buffer memory outputs the fourth features of the first to fourth input feature sets at the same time, during a fourth read operation (fig. 5, ADDR 0003 read out of 540 and output from 563 through 575).
fig. 10) comprising: a host device (mobile device, fig. 10) configured to transfer first input data through a system bus (fig. 10, input device(s) 1030 transfer input data through system bus connections depicted); and a computation device (fig. 10, combination of REORDER UNIT 1015 and PROCESSOR 1010) configured to receive the first input data and perform a computation operation on the first input data, wherein the computation device comprises: a buffer (input buffers 160, fig. 1) configured to classify the first input data into first to nth input feature sets each having at least first to nth features and store the first to nth input feature sets (first set of pixels…stored in a first FIFO…a second set of pixels is stored in a second input FIFO buffer; [0042-0043]), where n is an integer equal to or more than two (fig. 2 and 5 demonstrate n>=2); a buffer memory comprising first to nth memories (FIFOs 220-223, fig. 2), and configured to store the first to nth features of the first to nth input feature sets in the first to nth memories, wherein the first to nth features of one input feature set are divisionally stored in the first to nth memories (fig. 5, FIFOs 530, 531, 532, 533 each storing ‘0’, ‘1’, ‘2’, ‘3’ respectively); and a computation unit (Image Signal Processor 270, fig. 2) configured to receive the features having the same turn in the first to nth input feature sets from the first to nth memories during a single read operation (fig. 5, 570 read out of 540 and output as 582), and perform computation operations on the first and nth input feature sets (image processing functions; [0035]).
While Kersh teaches the computation unit coupled to the first to nth memory, Kersh does not appear to explicit disclose the computation unit “comprising first to nth computation circuits, each of the first to nth computation circuits is coupled to the first to nth memories.”
fig. 2, stencil processors 202_1 to 202_N, line buffer 205_1 to 205_N, [0030-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kersh and Khan before him or her, to modify the image processing system of Kersh to include the multiple processing unit architecture of Khan because the simultaneous processing would increase the efficiency of image processing execution.
The suggestion/motivation for doing so would have been to provide simultaneous and efficient data processing (Khan: [0027], [0074]).
Therefore, it would have been obvious to combine Kersh and Khan to obtain the invention as specified in the instant claim.

As to claim 16, Kersh discloses the buffer comprises n FIFO (First-In First-Out) circuits configured to store the first to nth input feature sets, respectively (fig. 2 and 5).

As to claim 17, Kersh discloses the buffer memory stores features having the same turn in the first to nth input feature sets, evenly in the first to nth memories (fig. 5).

As to claim 18, Kersh discloses each of the first to nth input feature sets further comprises an (n+1)th feature, wherein the buffer memory stores each (n+1)th feature of the first to nth input feature sets in the memories in which the first features of the first to nth input fig. 5, FIFOs 530, 531, 532, 533 each storing ‘0’, ‘1’, ‘2’, ‘3’ respectively).

As to claim 19, Kersh discloses the buffer memory outputs the features having the same turn in the first to nth input feature sets at the same time, during a single read operation (fig. 5, 570 read out of 540 and output as 582).

As to claim 26, Kersh discloses the computation unit receives the first feature of the first input feature set from the first memory and receives the first feature of the second input feature set from the second memory, during the first read operation, receives the second feature of the first input feature set from the second memory and receives the second feature of the second input feature set from the first memory, during the second read operation, and receives the third feature of the first input feature set from the first memory and receives the third feature of the second input feature set from the second memory, during the third read operation (Once pixel data has been stored in the RAM, the pixel data can be output from the RAM and stored in two or more output FIFOs 560-563. As shown in FIG. 5, the pixel data (0, 1, 2, 3) stored at memory address 0000 is stored in the first output FIFO 560, as indicated by the first arrow 570. After outputting the pixel data from the first memory address 0000, the memory address is incremented to address 0001 and a next set of four pixels (4, 5, 6, 7) are stored in the second output FIFO 561. Then, the memory address is incremented to address 0002 and a third set of pixels are stored in a third output FIFO, as indicated by the second arrow 572; [0050]).

However, in a similar endeavor of image processing, Khan teaches a first computation circuit and a second computation circuit receiving input from the first and second memory (fig. 2, stencil processors 202_1 to 202_N, line buffer 205_1 to 205_N, [0030-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kersh and Khan before him or her, to modify the image processing system of Kersh to include the multiple processing unit architecture of Khan because the simultaneous processing would increase the efficiency of image processing execution.
The suggestion/motivation for doing so would have been to provide simultaneous and efficient data processing (Khan: [0027], [0074]).
Therefore, it would have been obvious to combine Kersh and Khan to obtain the invention as specified in the instant claim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kersh in view of Herbert et al. (US Patent No. 6014125), hereinafter referred to as Herbert.
As to claim 20, Kersh discloses the host device further transfers second input data through the system bus, and is wherein the computation device further comprises a memory configured to store the second input data and output the second input data (fig. 5, input and output FIFO store and output iterations of input data) to the computation unit (Image Signal Processor 270, fig. 2).
Kersh does not appear to explicitly disclose the data is output as weight data.
However, Herbert teaches the data is output as weight data (fig. 12, data output from WEIGHTED ADDER 210, col. 11 lines 40-55).
Kersh and Herbert are analogous art because they are from the same field of endeavor, image processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kersh and Herbert before him or her, to modify the data ordering system of Kersh to include the scaling circuitry of Herbert because weighted interpolation provides superior image quality.
The suggestion/motivation for doing so would have been to provide superior image quality (Herbert: col. 1, lines 65-67).
Therefore, it would have been obvious to combine Kersh and Herbert to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 and 23-26 have been fully considered, the applicant remarks that “Kersh does not disclose the relationship between the computation circuits of the computation unit and the memories of the buffer memory in Applicant’s claims”, however the assertion is moot in view of the new grounds of rejection which address the amendments related to the applicant’s remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184